1 August 2011 This report contains statements that could be deemed forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act, which statements are inherently subject to risks and uncertainties.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Further, forward-looking statements are intended to speak only as of the date made.Such statements are often characterized by the use of qualifying words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” or other statements concerning our opinions or judgment about future events.Factors that could influence the accuracy of such forward-looking statements include, but are not limited to, the financial success or changing strategies of our customers, our level of success in integrating acquisitions, actions of government regulators, the level of market interest rates, and general economic conditions.For additional information that could affect the matters discussed in this paragraph, see the “Risk Factors” section in Item 1A of Part I of Form 10-K filed for the year endedDecember 31, 2010 and in Item 1A of Part II of Forms 10-Q filed for the quarterly periods ended March 31, 2011 and June 30, 2011. Caution Regarding Forward-Looking Statements 2 FIRST BANCORP FIRST BANCORP NASDAQ tickerFBNC HeadquartersTroy, NC Subsidiary BankFirst Bank Established1935 as Bank of Montgomery Assets1$3.3 billion Loans1$2.4 billion Deposits1$2.7 billion Branches 97 in NC, SC, VA Employees822 full-time equivalent employees Customers270,000 Ranking4th largest bank in North Carolina 3 1 Note:Financial data as reported on Earnings Release for the quarter ended June 30, 2011. FIRST BANCORP FIRST BANCORP 4 FIRST BANCORP FIRST BANCORP First Bank Branches (91) First Bank of Virginia Branches*(6) Loan Production Office *Operating as a branch of First Bank NC Branch Network 5 Company Highlights •Seasoned Management and Board of Directors •High Growth Company •Organic •Acquired •Earnings •Strong Net Interest Margin •24 consecutive years of Profitability since 1987 IPO •Asset Quality •Non-performing assets elevated compared to prior periods •Stable and Manageable •Capital •Strong Capital Ratios •Stock Valuation •Trading at a discount compared to historical valuation measures FIRST BANCORP FIRST BANCORP 6 Experienced Executive Officers to Lead Growth Strategy Name / Position Experience with First Bank Jerry L. Ocheltree Director, President & Chief Executive Officer 13 years (26 years Banking Experience) Anna G. Hollers EVP, Chief Operating Officer & Corporate Secretary 39 years Teresa C. Nixon EVP & Chief Lending Officer 22 years Eric P. Credle EVP & Chief Financial Officer 14 years David C. Grigg EVP & Chief Information Officer 39 years Lee C. McLaurin EVP & Controller 24 years Timothy S. Maples EVP & Chief Investment Officer 11 years FIRST BANCORP FIRST BANCORP 7 Board of Directors Keen Vision and Diverse Experience Board Members Include: §Former State Treasurer §Former Lieutenant Governor §Former Speaker of North Carolina House of Representatives and current member of North Carolina Senate §8 Business Executives from a wide range of industries §1 CPA in public practice §3 Former CEOs from Acquired Banks §FBNC common stock ownership: •Board of Directors and Executive Officers •401(k) and pension plans 14% Ownership FIRST BANCORP FIRST BANCORP 8 FIRST BANCORP FIRST BANCORP Management Structure Trusted Financial Professionals Provide a Suite of Services •10 Regional Executives report to the President •Branch Managers report to Regional Managers •Regional Executives review loans with CLO and credit staff weekly •Cash management, remote deposit, online banking, mobile banking and i-Phone® app sales and support services are provided by experienced specialists •Residential Mortgages are underwritten and processed by the Mortgage Loan Department •Conforming mortgages are sold with servicing released •Department supports 33 residential mortgage specialists throughout branch network •Property and Casualty Insurance Services are provided by dedicated professionals •Wealth Management services are expanding to further complement our deposit products 9 FIRST BANCORP FIRST BANCORP Total Assets Asset Growth - June 1999 to June 2011 534% Growth 10 FIRST BANCORP FIRST BANCORP DeNovo Branches 22 New Branches Opened from 1999 - 2010 With Current Deposits of $525 Million Deposits as of 6-30-2011 11 FIRST BANCORP FIRST BANCORP 12 Cooperative Bank Wilmington,NC Acquisition Date:June 19, 2009 Assets: $959 million Deposits: $717 million Loans: $835 million Number offices:21 in NC and 3 in SC Retained:17 in NC and 2 in SC Discount Bid: $123 million Deposit Premium: 0 Bargain Purchase Gain:$68 million FDIC-Assisted Acquisition FIRST BANCORP FIRST BANCORP 13 FIRST BANCORP FIRST BANCORP 14 FDIC-Assisted Acquisition Acquisition Date: January 21, 2011 Assets: $190 million Deposits: $192 million Loans: $154 million Number Offices: 5 Discount Bid: $23.9 million Deposit Premium: 0 Bargain Purchase Gain: $10 million Bank of Asheville Asheville, NC FIRST BANCORP FIRST BANCORP 15 Bank of Asheville Acquisition January 21, 2011 FIRST BANCORP FIRST BANCORP 16 American Defense Corridor Growth Opportunities in Existing Markets §North Carolina has the third largest military presence in America. §The American Defense Corridor (ADC) is an emerging defense industry in NC.By 2013 available jobs in the ADC will increase to §We have market presence in 7 of the 11 counties within the ADC, including the Wilmington, Jacksonville and Morehead City areas that serve other military installations. FIRST BANCORP FIRST BANCORP 17 % 18 % FIRST BANCORP FIRST BANCORP 1 See Appendix for list of Companies. 19 FIRST BANCORP FIRST BANCORP (%) 20 Noninterest Income Core noninterest income to average assets - Generally below peer ratios Presents opportunities for improvement First Bank Insurance Services - Offers P&C insurance products Wealth ManagementDivision - New hire starting August 15 to build out full platform FIRST BANCORP FIRST BANCORP 21 Non-Interest Expenses1 / Average Assets FBNC consistently operates more efficiently than the Peer Group 1Non-interest expenses adjusted to exclude losses on OREO FIRST BANCORP FIRST BANCORP 22 Asset Quality Nonperforming assets and provisions for loan losses remain at elevated levels North Carolina property values have declined significantly and unemployment rates remain high NPA’s - stable and manageable Non-covered NPA’s/Total Assets 3.89% to 4.25% over the past 12 months Covered NPA’s (FDIC loss share assets) Declining trend as we work through failed bank problem assets down from $187 million at June 30, 2010 to $164 million at June 30, 2011 (despite addition of Bank of Asheville) FIRST BANCORP FIRST BANCORP 23 Unemployment Rates Per County FIRST BANCORP FIRST BANCORP 4% - 8% 8% - 12% 12% + 24 Asset Quality: Elevated Levels of Nonperforming Assets Compared to Prior Periods Stabilizing Over the Past Two Quarters FIRST BANCORP FIRST BANCORP 25 Provision for Loan Losses Excluding Provisions for Loans Covered under FDIC Loss Share Agreements ØFirst Bancorp has remained profitable in spite of elevated provisions 25 FIRST BANCORP FIRST BANCORP 26 Commercial, financial, and agricultural Real Estate - construction, land development & other land loans Real Estate - mortgage - residential (1-4 family first mortgages) Real Estate - mortgage - home equity loans Real Estate - mortgage - commercial and other Installment loans to individuals FIRST BANCORP FIRST BANCORP 27 Capital Capital Ratios are at/near 20+ year highs $65 million of TARP capital remains Has been leveraged for growth (two FDIC acquisitions) Insurance against an uncertain economy Provides flexibility for future growth, including M&A Applied for SBLF Preference is to repay from retained earnings, possibly in installments FIRST BANCORP FIRST BANCORP 28 Note:TARP equity represents approximately 3.00% of the Total Risk Based Capital Ratio and 2.00% of the Leverage Capital Ratio Capital Ratios FIRST BANCORP FIRST BANCORP 29 FIRST BANCORP FIRST BANCORP 30 31 FIRST BANCORP FIRST BANCORP 32 First Bancorp Stock Valuation - FBNC FBNC - August 4, 2011 Closing Price $9.84 June 30, 2011 Tangible Book Value Common $12.88 Consensus 2012 Diluted Earnings Per Share - Common (4 analysts) $1.01 2011 Annualized Dividend Rate (Per Share) $0.32 Price to Tangible Book 0.76x Price to 2012 Consensus EPS 9.7x Dividend Yield (as of 8/4/11) 3.23% FIRST BANCORP FIRST BANCORP 33 First Bancorp §Longevity and Experienced Management Team §Solid Capital Position §Positioned as a Regional Consolidator •M&A and FDIC Assisted Deals §Diversified Markets and Revenues §Funded by Stable Core Deposits - True Retail Franchise §Effective Management of Interest Rate Risk §Resilient Net Interest Margin and operating efficiencies §Opportunities in expanding our Business Banking and Wealth Management FIRST BANCORP FIRST BANCORP 34 FIRST BANCORP FIRST BANCORP 35 FIRST BANCORP FIRST BANCORP Appendix Select SE Peer Group
